ORDER
This matter is before the Court for consideration of plaintiffs Petition for Discretionary Review under G.S. 7A-31 of the decision reported at 68 N.C. App. 554, defendants’ (Ryce) Notice of Appeal, and defendants’ (Ryce) Petition for Discretionary Review under G.S. 7A-31.
1. Plaintiffs Petition for Discretionary Review is Denied.
2. Defendants’ (Ryce) Notice of Appeal is DISMISSED.
3. Defendants’ (Ryce) Petition for Discretionary Review is Allowed and it is Ordered:
A. The Order of the Court of Appeals entered 12 July 1984 denying defendants’ (Ryce) Petition for Rehearing is Reversed, and
B. The Court of Appeals is directed to rehear the case for the sole purpose of determining the merits of the defendants’ (Ryce) cross-assignment of error regarding their cross-claim against Defendant Loy.
By order of the Court in Conference, this 6th day of November, 1984.
Frye, J.
For the Court